Citation Nr: 0629676	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-11 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a throat condition.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension due to 
exposure to herbicides.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition 
due to exposure to herbicides.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder 
due to exposure to herbicides.  

5.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1945 to October 
1945, and from August 1950 to May 1964, and from May 1965 to 
April 1973.  The veteran was found to be incompetent in 
September 2003; the appellant is the veteran's fiduciary and 
daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that service connection has been established 
for residuals of the removal of a benign inclusion cyst to 
the right side of the uvula soft palate.  As the appellant 
specifically requested entitlement to service connection for 
a "throat disorder" as a result of Agent Orange exposure, 
this is a different disability, and the matter is considered 
to be a new claim.  





FINDINGS OF FACT

1.  Aside from the disorder for which he is already service-
connected, the veteran does not have a current disability 
from a throat disorder.  

2.  Evidence received since the September 1984 and April 1993 
denials is duplicative or cumulative of evidence previously 
considered or does not relate to an unestablished fact 
necessary to substantiate the claims for service connection 
for hypertension, a heart condition, and a seizure disorder.  

3.  The veteran's four noncompensable service connected 
disabilities do not make him eligible for SMC.  


CONCLUSIONS OF LAW

1.  Service connection for a throat condition is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

2.  The April 1993 and September 1984 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2005).   

3.  No new and material evidence has been received since the 
September 1984 rating decision to reopen claims for service 
connection for hypertension and a heart condition.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

4.  No new and material evidence has been received since the 
April 1993 rating decision to reopen a claim for service 
connection for a seizure disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

5.  The criteria for entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person have not been met. 38 U.S.C.A. 
§ 1114(r), (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R.  § 3.307(a)(6).  The following diseases are associated 
with herbicide exposure for the purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  

The veteran had service in the Republic of Vietnam.  However, 
a throat disorder is not one of the diseases associated with 
herbicide exposure.  The veteran has not been diagnosed with 
any respiratory cancers that could affect his throat.  The 
presumption is not applicable to the veteran's throat 
disorder.  Therefore service connection cannot be granted on 
a presumptive basis.  

Service connection cannot be granted on a direct basis.  The 
first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Aside from the disorder for which the 
veteran is already service-connected, the evidence of record 
does not show a diagnosis of or treatment for a throat 
disorder.  The service and post-service medical record is 
found to provide, overall, evidence against this claim, 
indicating a disorder that began many years after service.  
Therefore, service connection cannot be granted.  The Board 
finds that the preponderance of the evidence is against 
service connection for a throat disorder.  38 U.S.C.A. 
§ 5107(b).   The appeal is denied.  

Although the RO adjudicated the issues of service connection 
for hypertension, a heart condition, and a seizure disorder 
on the merits, the Board is required to determine whether new 
and material evidence has been submitted when a claim has 
been previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).   

While the appellant now claims these disabilities were 
incurred as a result of Agent Orange exposure, the United 
States Court of Appeals for Veterans Claims (Court) held that 
reliance upon a new etiological theory is insufficient to 
transform a claim which has been previously denied into a new 
claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  

In September 1984, the RO denied the veteran's claims for 
service connection for hypertension and a heart condition.  
In April 1993 the RO denied the veteran's claim for service 
connection for a seizure disorder.  The veteran did not 
appeal either decision.  Therefore, the September 1984 and 
April 1993 RO decisions are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d) (2005); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2005).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since September 1984 and April 1993 denials 
of service connection for hypertension, a heart condition, 
and a seizure disorder consists of the following: a copy of 
the veteran's May 1967 divorce decree, 1989 emergency room 
records, service department medical treatment records for the 
period from May 1989 to July 1992, VA treatment records for 
the period from March 1993 to January 1998, a September 1997 
letter from Dr. S. A. indicating that the veteran required a 
caretaker, a December 1997 letter from T. R. indicating that 
the veteran was blind and required an attendant, VA treatment 
records for the period from July 1983 to February 1997, a 
June 1998 letter from the appellant stating that the veteran 
was unable to take care of his finances, a copy of a July 
1998 marriage certificate, July 1998 durable power of 
attorney documents, December 2002 VA spine, mental disorders, 
eye, and aid and attendance examinations; an April 2003 VA 
aid and attendance examination, several copies of the April 
2003 aid and attendance examination, an April 2003 medical 
expense report, VA treatment records for the period from 
February 1998 to March 2000, private medical records for the 
period form April 2001 to July 2002, VA treatment records for 
the period from May 2003 to November 2003, a May 2005 private 
practitioner aid and attendance examination, and an undated 
list of the activities the appellant performs each day to 
take care of the veteran.  

All the evidence listed above is new, in that it has not been 
submitted to VA before.  However, the Board finds that the 
evidence is not material because it does not does not relate 
to an unestablished fact necessary to substantiate the 
claims.  38 C.F.R. § 3.156(a).  Specifically, none of the 
evidence received indicates that the veteran's hypertension, 
heart condition, and seizure disorder were incurred during, 
or aggravated by, his military service.  Accordingly, the 
Board finds no new and material evidence to reopen the claims 
for service connection for hypertension, a heart condition, 
and a seizure disorder.  The claims are not reopened.  
38 U.S.C.A. § 5108.  

With regards to the claim for SMC, the veteran is already in 
receipt of special monthly pension based upon the need for 
aid and attendance due to his nonservice-connected 
disabilities.  

A veteran receiving the maximum SMC rate under 38 U.S.C.A. 
§ 1114(o) or (p) is entitled to an additional allowance if he 
is in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(r).  The veteran is not receiving SMC under 
38 U.S.C.A. § 1114 (o) or (p) because to be eligible, he 
must, as the result of service connected disabilities, be 
entitled to two or more of the rates listed in subsections 
(l) through (n) of 38 U.S.C.A. § 1114.  

The veteran has four service-connected disabilities, all of 
which are assigned noncompensable ratings.  The medical 
record does not support a finding that would provide a basis 
to increase the evaluations of these disorders so that SMC 
could be granted.  Simply stated, the service connected 
disorders would have to be highly severe in order to even 
consider SMC.  In this case, the appellant's own statements 
would not indicate that SMC is warranted based on the current 
service connected disorders, and no such contention is made.  
The medical record makes clear that the veteran is highly 
disabled due to nonservice connected disorders. 

Since he is not eligible for SMC based on service-connected 
disabilities, he is not eligible to receive SMC based on the 
need for regular aid and attendance.  The special monthly 
pension benefit is intended to assist veterans who require 
aid and attendance due to non-service-connected disabilities.  
The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2003 and June 2005, as well as information 
provided in the March 2003 statement of the case (SOC) and 
June 2006 supplemental statement of the case (SSOC), the RO 
advised the appellant of the evidence needed to substantiate 
her claims and explained what evidence VA was obligated to 
obtain or to assist the appellant in obtaining and what 
information or evidence the appellant was responsible for 
providing.  In addition, the March 2004 SOC and June 2006 
SSOC include the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
with regards to the issues of entitlement to SMC and whether 
new and material evidence was submitted to reopen a claim for 
service connection for a seizure disorder prior to the July 
2003 adverse determination on appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  The May 2003 VCAA letter does 
not specifically ask the appellant to provide any evidence in 
her possession that pertains to the claims. Id. at 120-21.  
However, the June 2005 VCAA letter and June 2006 SSOC did 
make the specific request.  

The Board observes that the RO did not issue a VCAA notice 
letter with regards to the issues of whether new and material 
evidence was submitted to reopen claims for service 
connection for hypertension and a heart condition and the 
issue of service connection for a throat disorder.  However, 
in the May 2005 Board remand, the RO was instructed to send 
proper notice to the appellant.  The RO sent proper notice 
for all issues on appeal in its June 2005 VCAA letter.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
May 2003 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the appellant nor her representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the appellant.  The Board 
finds that any deficiency in the notice to the appellant or 
the timing of these notices is harmless error. 

The Board notes that in a July 2006 letter the June 2006 
SSOC, the appellant was informed that a disability rating and 
effective date would be assigned if the claims were granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's throat disorder.  However, the 
Board finds that the evidence, discussed above, which 
indicates that the veteran does not have a throat disorder 
other than the one for which he is already service connected, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provides evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case because the first element is not met.  

The Board observes that the May 2003 VCAA notice letter and 
the June 2006 SSOC informed the appellant of what constituted 
new and material evidence.  The appellant was informed that 
new evidence must be evidence that was submitted to VA for 
the first time.  She was informed that material evidence must 
relate directly to substantiation of the claim.  Therefore, 
there is no prejudice to the appellant.  Kent v. Nicholson, 
20 Vet. App. 1 (2006)

The Board is also satisfied as to compliance with its 
instructions from the May 2005 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

ORDER

Service connection for a throat condition is denied.  

As no new and material evidence has been received, the claim 
for service connection for hypertension is not reopened.  The 
appeal is denied.  

As no new and material evidence has been received, the claim 
for service connection for a heart condition is not reopened.  
The appeal is denied.  

As no new and material evidence has been received, the claim 
for service connection for a seizure disorder is not 
reopened.  The appeal is denied.  

Entitlement to SMC based on the need for aid and attendance 
is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


